UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 ePunk, Inc. (formerly Truesport Alliances & Entertainment, Ltd.) (formerly Sewell Ventures, Inc.) (Exact name of registrant as specified in Charter) Nevada 333-147394 26-1395403 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 34105 Pacific Coast Highway Dana Point, CA 92629 (Address of Principal Executive Offices) (714) 968-9230 (Issuer Telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNox There were 25,808,585 shares of common stock outstanding as of August 18, 2011.The shares of common stock outstanding reflect the 100:1 reverse split affected by a majority of the shareholders on June 20, 2011 and subsequent issuance of 24,750,000 shares on July 8, 2011.The registrant’s common stock is listed under the symbol “PUNK.PK”. EXPLANATORY NOTE This Amendment No.1 on Form 10-Q/A amends the registrant’s Quarterly Report on Form 10-Q for the three months ended June30, 2011, as filed by the registrant with the Securities and Exchange Commission on August19, 2011, and is being filed solely to include the nteractive Data File exhibits required by Item6. No other items are being amended except as described in this Explanatory Note and this Amendment does not reflect any events occurring after the filing of our original Quarterly Report on Form 10-Q for the three months ended June30, 2011. Pursuant to Rules 12b-15 and 13a-14 of the Exchange Act, we are including with this Amendment currently dated certifications of our chief executive officer and chief financial officer. On April 22, 2011, the Company and Seven Base Consulting, LLC entered into an Agreement and Plan of Reorganization whereby the Company divested all Seven Base Consulting, LLC business related assets, liabilities and rights to the operation of the Seven Base Consulting, LLC business to Seven Base Consulting, LLC in exchange for the return of 9,000,000 shares of Truesport Alliances & Entertainment, Ltd. Common stock held by Seven Base Consulting, LLC members.As a result of this transaction all the Company’s assets were transferred and the Company kept certain notes payable totaling approximately $359,000. On June 30, 2011, the Company closed a share exchange transaction (the “Share Exchange”) pursuant to which it (i) became the 100% parent of Punk Industries, Inc., a Nevada corporation (“Punk”), and (ii) assumed the operations of Punk.The Company reported the closing of the Share Exchange in the Current Report on Form 8-K filed with the Securities and Exchange Commission on July 21, 2011. This Quarterly Report on Form 10-Q/A contains information regarding the Company and Punk, as indicated herein. The Merger was accounted for as a “reverse merger,” as the stockholders of Punk Industries, Inc. owned a majority of the outstanding shares of ePunk, Inc. common stock immediately following the Merger.Punk Industries, Inc. was deemed to be the acquirer in the reverse merger.Consequently, the assets and liabilities and the historical operations of Punk Industries, Inc. prior to the Merger are reflected in the financial statements and have been recorded at the historical cost basis of Punk Industries, Inc.Our consolidated financial statements after completion of the Merger include the assets and liabilities of both ePunk, Inc. and Punk Industries, Inc., historical operations of Punk Industries, Inc. and our ePunk, Inc operations from the Effective Date of the Merger. ePunk, Inc. (formerly Truesport Alliances & Entertainment, Ltd.) (formerly Sewell Ventures, Inc.) FORM 10-Q/A TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2011 (Unaudited) and September 30, 2010 1 Consolidated Statements of Operations (Unaudited)for the Three and Nine Months Ended June 30, 2011 and 2010 2 Consolidated Statement of Stockholders’ Deficit for the Nine Months Ended June 30, 2011 (Unaudited) 3 Consolidated Statements of Cash Flows (Unaudited) for the Three and Nine Months EndedJune 30, 2011 and 2010 4 Notes to the Consolidated Financial Statements (Unaudited) 5-14 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Control and Procedures 21 PART II – OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Removed and Reserved 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 Item 1.Financial Statements. ePunk, Inc. (formerly Truesport Alliances & Entertainment, Ltd.) (formerly Sewell Ventures, Inc.) Balance Sheets June 30, September 30, ASSETS (Unaudited) Current assets: Cash $ $
